RICE, J.,
Concurring. — I do not consider the evidence sufficient to justify the affirmance of the judgment upon the ground stated in the majority opinion. However, it is clear from the record that the tax deed purporting to convey a portion of lot 2 of block 19 is void for want of a valid assessment of the tract described in the deed. I am further of the opinion thatffioth deeds were invalid on account of failure of appellant to give the notice required by Laws 1912, chap. 8, *643sec. 27, p. 43. It is argued by appellant that this law has no application, for the reason that the city of Lewiston was operating under a special charter, and that the general law above referred to did not operate as an amendment of the special charter, or apply to proceedings had in accordance therewith. There is no doubt of the power of the legislature by a general law to require that the notice provided for in the 1912 statute shall be applicable to tax deeds issued upon sales for delinquent special assessments in a city operating under a special charter if such was the intention of the legislature. The language of the statute is comprehensive and all-inclusive, and clearly was intended to apply in such a ease as presented by this record.
I therefore concur in the conclusion reached in this case.